Title: Enclosure: John Vaughan to George Washington, 14 May 1793
From: Vaughan, John
To: Washington, George


John Vaughan to George Washington

May 14. 1793.

“America and all that belongs to it is Still viewed with Jealousy in England and be assured that if this war of Kings succeeds, Spain and England will jointly quarrel with America, So as to shake your funds to their roots—Be assured the War will daily open cases of Jeopardy and dispute to compromise your peace. The publick is a little Cooled in its rage for War and adverse events would quickly make it unpopular.”
The above extract Comes from, and is taken from a letter written by, a warm friend to America, his fears may be too strong but as he is in the way of information, it may be proper not to suffer them to pass by Unnoticed or unreflected upon.
